Title: To Alexander Hamilton from Oliver Wolcott, Junior, 18 May 1798
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


Phila. May 18. 1798
Dr. Sir (Private)
You may render great service by corresponding occasionally with your acquaintances in Congress, prompting them to vigorous measures, & dispelling whims & hysterics. Mr. Lawrence & Mr. Bingham have frequently created much embarrassment—The former is now firm—the latter troublesome—both want stimulants occasionally. No person here can say anything to them with advantage.
Congress appears to be but little better than before the publication of the dispatches. All their measures are feeble and qualified with some proviso, or limitation, which shows that they are not in earnest.
Mr. Cabot will not accept the naval Department & I almost despair of obtaining a tolerably fit character. The purchase, building & providing of the Ships falls upon me, & you know that my other duties are enough to employ a mind more active & vigorous than I possess. To diminish the care as much as possible I must employ efficient agents to whom much must be confided. John Blagge does not appear to answer this description. Colo. Stevens wishes to be employed—but he certainly has not all the requisite qualifications. Will you be so good as to turn the thing in your mind, & mention a number of the most suitable characters.
We hear nothing from the Envoys, I fear that their delay will ruin our Affairs. Their continuance in France furnishes the only plausible argument for inaction.
I am Dr. Sir yours
Oliv Wolcott.
Alexander Hamilton Esq.
